Democratisation in Turkey (debate)
The next item is the Council and Commission statements on democratisation in Turkey.
Ladies and gentlemen, I have pleasure in addressing this Chamber regarding a matter of extreme importance for the European Union, which is the matter of relations with Turkey and, more specifically, the democratisation of Turkey, which seems to be the main objective of the debate, a matter directly related to the Union, not just indirectly, but also directly, bearing in mind that Turkey is a candidate country.
It has the status of a candidate country that has been negotiating for several years to join the European Union and, as is known, among the political requirements of Copenhagen, we require that a country that wishes to join the Union has stable political institutions and guarantees democracy, the rule of law, human rights and respect for minorities.
Therefore, Turkey must fulfil these requirements. There are several chapters open for possible negotiation. Some are open, others are not yet open, other negotiations are stalled, and it is plain that Turkey is of great strategic importance to the Union. Firstly, because it is a country which has a European perspective and, furthermore, because it is a large country of growing strategic importance from the point of view of energy supply and it is a country with unquestionable economic and also, of course, political relevance. Turkey, by the way, is part of NATO and, therefore, in that respect, for some of the countries of the European Union, Turkey is also an associate in the sphere of that military alliance.
It must be said that Turkey has experienced positive changes. The European perspective has given Turkey particular motivation to follow a path, in a positive sense, towards democratising changes and democratic consolidation. The current Turkish Government has even launched what it calls the 'democratic initiative' as a response to the need for a series of institutional changes to the Turkish political system en route to its democratisation. In relation to the European Union, its interest has even been demonstrated within the government, with the appointment of Minister Bağış, to whom I have spoken many times, specifically responsible for negotiation with the European Union, which is his portfolio.
Hence, we can see how, on the one hand, Turkey has launched reforms, incentivised, no doubt, by the European perspective, but, on the other, inadequacies still clearly persist in the specific area on which this debate is focused, the area of democracy and respect for fundamental liberties.
We still consider as insufficient the levels of protection and the guarantee of certain freedoms, such as freedom of expression, of the press, of religion, or the rights of unions, the rights of minority groups, the rights of women and children, the fight against discrimination and equality between men and women. This has led us to propose to Turkey, as part of this process, a series of constitutional reforms, without which it would be difficult to move forward in any of those areas.
Therefore, as established in the framework for negotiations with Turkey, the European Union wishes to move forward along these lines and, what is more, will direct Turkey when necessary and when it considers that a certain type of measure is not moving in that direction or could make progress difficult.
This actually happened on the occasion of the decision adopted on 11 December by the Turkish Constitutional Court to dissolve the DTP (Demokratik Toplum Partisi) and to prevent a number of its democratically elected representatives from carrying out any political activity. The Presidency of the Council expressed its concern about that decision adopted by the Court at the time and there has clearly been a voice from the European Union sharply pointing out its concern at that decision. Furthermore, that voice is encouraging the necessary reforms in Turkish legislation to adapt the regulation on political parties to certain recommendations formulated by the Venice Commission of the Council of Europe and the relevant regulations of the European Convention for the Protection of Human Rights and Fundamental Freedoms which, by the way, has been signed and ratified by the Turkish State and submitted to the jurisdiction, in this case, of the Strasbourg Court.
Hence I conclude, Madam President. The Presidency of the Council will continue giving much importance to this matter. Every aspect of the reform process currently taking place in Turkey will be closely followed and, in any case, within a framework which we consider to be positive, which is a framework of negotiation and association for membership. We think this is a strategic framework that we must continue with, and the intention of the current Spanish Presidency of the Council is that new avenues of negotiation should continue to open up and therefore, as happened last year with Turkey, we would be able to go into depth in those negotiations.
Member of the Commission. - Madam President, I welcome this very important debate on Turkish democratisation. I remind us all that the Turkish EU accession process remains of strategic importance for the European Union.
Democratic reforms and the democratic transformation of Turkey reinforce stability and security in Turkey and in the wider neighbourhood of the EU and Turkey. Progress in Turkey inspires reformers and acts as a catalyst for democracy and human rights in the whole region.
Of course, progress is not always straightforward with positive developments. We also see developments that give reason for concern, and when this is the case, we raise these issues in a very serious manner with the Turkish authorities and we use those instruments that we have, thanks to the conditionality of the EU accession perspective.
When a society like Turkey experiences fundamental political changes, it is rarely the case that there is always full clarity or a direction amidst events.
The democratic opening of Turkey in relation to the Kurdish population is an example of such a development. In the summer of 2009, the Turkish Government launched this democratic opening aimed at raising democratic and living standards for all Turkish citizens. This important initiative addresses the Kurdish issue through dialogue and within the framework of Turkish democratic institutions. A number of landmark reforms have been carried out to date. Some of these were next to impossible only a few years ago: think of the Kurdish-language TV programmes, which are now broadcast by private and public broadcasters. They are a telling example of such welcome changes and transformation.
But the recent setbacks in the democratic opening are, indeed, reason for serious concern. We regret the decision of the Constitutional Court of Turkey in December to close the Democratic Society Party (DTP). Following the closure of the DTP, several party members - including elected mayors - were arrested in the context of an anti-terror investigation. Simultaneously, PKK terrorist attacks continue unabated in the south-east and put the lives of Turkish soldiers at risk. The tense political climate has also been fuelled by celebrations in the wake of the return of PKK members and sympathisers from northern Iraq. Nationalist circles in Turkey have seized this opportunity to attack the government on its policies and on the democratic opening itself.
Following this backlash against the democratic opening, I welcome last week's announcement by the Turkish Government to carry the democratic opening further. The democratic transformation of Turkey is a forceful testimony of the continued soft power of the EC accession perspective when used fairly and firmly and with vigour and consistency.
It is not an easy process but one in which the journey is at least as important as the destination. Let us keep it alive and make it work for the joint benefit of the EU and Turkey.
Madam President, Commissioner Rehn, I realise that this debate on Turkey, on enlargement, may be the last time I speak to you. In any case, I should like to thank you for the information you have always been willing to provide in discussions with us, with me. My very warm thanks to you.
President-in-Office of the Council, Mr López Garrido, ladies and gentlemen, today's debate is not about opening chapters. It is about democratisation - certain aspects of democratisation, in particular - as the progress report on Turkey and Parliament's vision are on the agenda for the next part-session in Strasbourg. I agree with Commissioner Rehn that it is terribly important that Turkey move towards democracy. I should like to congratulate Turkey emphatically on all the efforts it has already made in this field, including with regard to the Kurdish issue. After all, who would have thought 10 years ago, five years ago even, that there would now be television programmes in Kurdish?
When, in mid-2009, Turkey launched what it called the 'democratic opening' initiative, this produced an unprecedented debate - not only a debate in the parliament, but also an unprecedented debate in the media. At that time, I hoped that debate would produce very tangible, firmly rooted rights for all Turkish citizens at long last. In October, I congratulated all my Turkish counterparts on daring to hold that debate in spite of public opposition. I have called on them to follow the debate with very specific measures to flesh out this opening. Following all the positive energy that had been put into this, however, Turkey's dark side then reared its head again, as the ruling of the Turkish Constitutional Court brought renewed terrorist attacks. There was a wave of arrests of Democratic Society Party (DTP) members, and the threat of arrest still hangs over members of the Turkish Parliament. This also threatens to put an end to this opening and I have a nasty feeling about this. Whilst I regret the decision of the Constitutional Court, I understand that the same Court is calling for the implementation of the recommendations of the Venice Commission. This House has always condemned violence and terrorism, and has argued in favour of political solutions. After all, only dialogue within Turkish society and legally guaranteed sustainable rights can bring peace, security and prosperity for Turkish citizens, and will also be of great benefit to us.
on behalf of the S&D Group. - Madam President, the announcement of the democratic opening last year gave hope of a genuine breakthrough in securing respect for Kurdish linguistic, cultural and human rights in Turkey and closing the door on the years of terrorism and violence.
Yet tonight Parliament joins Council and Commission in expressing our deep concern that what is closed instead with December's Constitutional Court decision is the political party which commands the majority of the vote in the country's Kurdish majority areas, and is what the country's human rights association calls the 'natural negotiator' on behalf of the Kurdish people.
Two years ago, I personally attended, as an observer, the party's congress with some 20 000 people, and saw and heard for myself their legitimacy in the eyes of their own supporters.
I acknowledge that the closure of political parties was opposed by the Turkish Prime Minister in his statement in the wake of the decision, and today's Turkish press reports the governing party's announced intention to prevent further unwarranted closures by bringing the constitution into line with Article 11 of the European Convention on Human Rights. These promises must be realised.
But it is difficult for any of us to reconcile Turkey's call for guerrillas to come down from the mountains with the fact that other members of the same community who have chosen the path of democracy are then shown lined up in handcuffs and marched into jail. Between 700 and 1 000 of the party's members are reported to be imprisoned, many for simply speaking their own language in public.
In this European Parliament, we should particularly regret the jailing of nine of the party's elected mayors and the banning of two of its MPs.
In our Parliament, as in theirs, the reason that we have parliamentary immunity is so that we, as representatives of the people, can speak out without fear. The fear that we have to combat, for those of us intent on seeing Turkey join the European Union, is the misplaced fear amongst some of the majority population that, in a multi-ethnic country, what we call minority rights are a threat to the unity of the state. In modern Europe, quite simply, they are not.
So, finally, a party whose Turkish name translates as the 'Democratic Society Party' is gone, but its aim of a democratic society in a modern Turkey must not be lost.
Madam President, first of all, I should like to join Mrs Oomen-Ruijten in offering warm thanks to Commissioner Rehn for all his efforts over recent years. I also welcome the new zest that has been introduced by the Spanish Presidency when it comes to the negotiations with Turkey.
Ladies and gentlemen, I, too, regret the ruling of the Turkish Constitutional Court. Clearly, this is a step backwards, but let us hope that it is only one backward step and that it will be followed by several steps forward, as we must also recognise that the current Turkish Government has made clear efforts to set democratisation in motion and also to give the Kurds their rightful place in society and in the political system. I would point out, though, that if we want to support this process of democratisation, development and reform in Turkey, we need to make an unambiguous commitment to Turkey's full membership. I believe that we need to give the Turkish people, too - not just the Turkish political class - a shot in the arm, and that we should not waver, discuss interim solutions or move the goalposts during the game. We must make an unambiguous commitment. This also goes for all the Turkish political parties, and so I wish to call on them to bury the hatchet in this regard and make concerted efforts towards reform.
On a recent visit to the country as a member of the EU-Turkey Joint Parliamentary Committee, I noticed enormous progress within civil society. After all, Turkey is more than just the politicians and negotiators; it is also the people. I see that the Turkish people are indeed taking up the challenge and are working hard to reform their own society. We must give this our wholehearted support. Therefore, I would urge the strengthening of the pillar that was agreed back then: not only the negotiations, but also the investment in getting to know each other. That was explicitly the second strand. I hope that this House will also make an unambiguous commitment to supporting the accession process.
Madam President, Commissioner Rehn, thank you for remaining with us at this late hour to discuss democratisation in Turkey, a subject on which you have done a great deal of work, for which I thank you.
I believe that there were very many of us who, when the government announced its democratic initiative, its democratic opening-up, recognised just how bold a step this was and, at the same time, believed that this huge ambition represented a long road ahead, a road that would probably be full of pitfalls; the pitfalls appeared fairly quickly.
The first act, as you said, was the dissolution of the DTP, but I also note that, alongside the ban on the DTP, the ban on engaging in political activity, which affects several elected members of its party, also eliminates the figures who were most heavily involved in the democratic and political dialogue to resolve the Kurdish issue. This leaves a question mark hanging over this decision.
Next, there is also this wave of arrests which, today, are genuinely removing political leaders and therefore also the spokesmen on this Kurdish issue. Yet the Kurdish issue is central to the democratisation process in Turkey! Primarily because it is systemic, because it represents many years of suffering, violence, conflict and war, the tragic scars of which are still in evidence today; and these scars are also economic, social, cultural and political.
This Kurdish issue is also placing a huge strain on the democratisation process. It is placing a strain on freedom of expression, on freedom of the press, on the rights of citizens and on the fight against torture. And when I see today how anti-terrorism legislation is being used as a cover for political reprisals, I say that now really is the time when we have to support the government and expect it to take another extremely ambitious initiative to emerge from this situation because, as we know, not all the established groups in Turkey are interested in a democratic settlement of the Kurdish issue. We are well aware of this fact, as we have been since the beginning.
Therefore, Turkey now needs our support, our unfailing support in this process of democratisation. My fellow Member, Mrs in 't Veld, is right to say that this unfailing support must include the renewal of that promise of membership once the democratisation process has been completed; it is absolutely crucial to say this.
Next, the government will eventually have to produce reforms, which will inevitably have to lead to a new draft constitution. Immediate reforms will obviously relate to legislation on political parties. They will also relate to electoral reform - as a matter of extreme urgency - and to the independence of the judicial system. These fundamental pillars for a democratic state in Turkey must now be courageously and determinedly promoted by the Turkish Government.
Moreover, this government must also implement initiatives to encourage consensus and reconciliation, because polarisation of society and of the political forces in Turkey would have a disastrous effect on the search for the consensus needed for the adoption of a new constitution, which we are all hoping for.
on behalf of the ECR Group. - Madam President, Turkey's political system is sufficiently mature now to be considered a pluralist democracy. Political debate is robust and voters have a genuine choice. Moreover, Turkey is a member of the Council of Europe, which, of course, binds its government to common standards of democracy, human rights and the rule of law.
Evidently, a stable and permanent democracy is a precondition for eventual membership of the EU. There are now, however, perhaps two areas of concern.
The first is Turkey's history of military intervention in the political process. While the army is undoubtedly an important guarantor of secularism and stability, any attempt to undermine an elected government would scupper Turkey's EU ambitions for good.
The second concern is the dominance of the AKP in the political landscape, which leads some observers to fear the gradual development of a de facto one-party state. Provided that happens democratically, we cannot object, even if some have expressed concerns about the relatively high threshold for parliamentary representation at 10% in Turkey, which of course squeezes smaller parties out of the parliamentary process.
However, the AKP's mildly Islamist leanings also give rise to concern in the views of some, and the party's popularity tends to indicate a fundamental paradigm shift in the nature of Turkish society. Until now, the secular Kemalist tradition has served Turkey's Euro-Atlantic leanings very well, but its gradual decline due to demographic changes would tend to indicate that those who believe in the power of Ataturk's vision have rather taken it too much for granted. For the good of Turkish society, democracy needs to be pluralist, secular and built on a bed-rock of respect for human rights, including those of its Kurdish minorities.
One concern in addition, of course, is Turkey's membership of the Organisation of the Islamic Conference (OIC), where such common Western values as we all share in the European Union are not evident because the OIC cites Sharia law as a basis for human rights in the Islamic world. This, in my view, will also generate some serious conflicts of interest were Turkey one day to join the European Union.
Madam President, as a Cypriot MEP, when I talk of Turkey, I always feel obliged to express our support for the accession of this country, subject - of course - to the stated preconditions and extensive democratisation.
How can we assist with the democratisation of Turkey? That is a big question. I claim that this can be achieved by telling Turkey the truth. Yes, Turkey is making progress. Much of it is noteworthy. We should tell it as much.
Turkey has turned into a graveyard for political parties. Thirteen parties have been buried by Supreme Court judgments. Recently, the DTP was banned; 200 party members, nine mayors, six formers mayors and two former party leaders are in jail. Is there a trend towards democratisation in such a state because there is television in the Kurdish language? We are Turkey's neighbours and we call on you to learn from our experiences as neighbours, not from our weak points. Turkey will be democratised if we talk to it clearly and strictly.
Mr Minister, I welcome the restrained and - if I may say so - wise analyses both by Mr López Garrido and by Commissioner Olli Rehn, whom I congratulate and wish every success in his new office.
There is no doubt that Turkey is a large Muslim country of huge strategic importance. I have no wish to repeat the views of other members which I agree with. However, the analysis of the information relating to this country gives me the impression that there are numerous centres of power which are unable to act jointly and contradict each other. Thus, while the Erdoğan government is trying to present itself as moderate, the armed forces of the countries appear to be aggressive both towards Greece, constantly violating Greek airspace, and constantly harassing Frontex.
At the same time, it was noted recently that the judiciary in this country has shown a clear repeated tendency towards the abolition of the government along the same lines as events two or three years ago with Erbakan.
Finally, the Turkish Government appears unable at the moment to safeguard in the country the popular sovereignty which characterises a democracy and is planning a new type of Ottoman commonwealth, as illustrated by the views expressed by Mr Davutoglou and repeated on his recent visit to Lebanon by Mr Erdoğan.
I also find strange the moves by the Turkish Government in terms of its overtures to Iran and its nuclear programme, which conflict with the views of the international community, especially the European Union and the USA.
Moreover, in contravention of the Ankara roadmap and international agreements, Turkey is allowing and, perhaps, encouraging the movement of illegal immigrants through its territory to the countries of the European Union and is not complying with its obligations to grant docking and landing rights to Cypriot ships and aircraft.
At the same time, the primate of the Orthodox Church, Patriarch Bartholomaios, the uncontested spiritual leader of hundreds of millions of Orthodox Christians, has personally entered the fight and frankly and clearly outlined the situation of the Patriarchate, complaining of violations of religious freedoms and minority rights. I therefore consider that Turkey has a long way to go to accession to the European Union.
(IT) Madam President, ladies and gentlemen, in line with the comments made by some of my fellow Members, I believe that the democratisation process in Turkey is an essential journey that will enable that country to move closer to the European Union and that our coexistence within the European Union must be based on inalienable principles and values, and that their recognition is a prerequisite for the entry of any state.
This also applies to Turkey, which must implement those reforms that are necessary to guarantee democracy, the rule of law, and the protection of human rights and the rights of minorities. In particular, cultural, religious and political pluralism are the foundations of a democratic society, but recognising them is a difficult process which is intertwined with historical, ethnic and religious considerations. The events surrounding the Turkish Constitutional Court's ban on the Democratic Society Party, a party close to the Kurdish minority, are one example of this. It follows that the banning of parties and the removal of elected representatives from office are always very serious events because they violate individual freedoms and democratic principles.
The democratisation process in Turkey undoubtedly depends on the solution of the Kurdish issue. The European Union must make a strong political commitment with the political authorities of the countries involved and must carry out joint action with the United Nations. Democracy cannot exist without pluralism, as the European Court of Human Rights in Strasbourg has repeated on many occasions.
I therefore hope that the Turkish political system may swiftly develop in line with these principles. If Turkey succeeds in doing this, then its entry into Europe can only represent a great opportunity for us.
(ES) It seems to me that one can say quite forcefully that, since membership negotiations began with Turkey, on the basis of a unanimous agreement of the Council, the process as a whole merits a positive assessment. It has helped the democratisation and modernisation process in Turkey. However, it is also obvious that there are a multitude of problems, there are forward and backward steps, there is bad news from time to time - the recent ban on the Kurdish party, the DTP, is an example - and that we have a long road of enormous complexity ahead of us.
Here, in this Parliament, we are used to saying what others should do. I think that it would be a good idea for us to state also, with a view to future negotiations with Turkey, what our majority stance is. I think that this is reflected in the report by Ria Oomen-Ruijten, which has a large majority and is in favour of not establishing a criterion of two weights and two measures in the process of negotiation, of being firm and clear in our intentions and not giving out contradictory messages, because this could really nurture a vicious circle in which European reluctance, ambiguities, and contradictions could provide fodder for reactionaries or those who are against Turkey's membership of Europe, nationalist groups or suchlike who are against integration into Europe.
In this sense, I would like to declare my satisfaction at the interventions of both the Council and the Commission. Let us play it by ear. We do not know what the outcome will be, but we must be true to our word: pacta sunt servanda.
We have a process of negotiation for Turkey's membership of the European Union and we must be clear and precise and also, of course, circumspect in that will.
Madam President, many of the reforms we constantly call for in Turkey come together in the saga of the repeated closure of Kurdish political parties, of which that of the DTP last month is only the latest.
The continued failure to reform the constitution, the Law on Political Parties and the judiciary, as well as the continued involvement of the military in politics, all influence the context in which Kurdish democratic political representation is repeatedly sabotaged. These closures also sabotage the democratic opening launched last year by the Erdoğan government, which was, rightly, widely welcomed. The only way to get a durable settlement to the Kurdish question in Turkey is through a political solution, and that is the best way to combat the PKK.
Commissioner Rehn talked about several mayors and DTP politicians being arrested, but my information is that about 1 200 activists are in prison, including members of the BDP party, which has succeeded the DTP. I am not clear at all how the government intends to strengthen its democratic opening in this context. Who is calling the shots on these arrests? I have heard it said - I think it was by Richard Howitt - that Prime Minister Erdoğan did condemn the DTP closure, although I confess I missed that development. A cynic might say that, electorally, it suits the AKP party rather well to have the DTP closed, as they are electoral rivals in the south-east.
I agree with those like Mrs in 't Veld and Mrs Flautre that a solid and reliable assurance to Turkey that it will join the EU, if it meets the Copenhagen criteria, is the best leverage we have for democratisation in Turkey - though they owe it to themselves, too. Turkey is an important country that has many great assets. It needs and deserves democracy.
Finally, I add my own thanks to Commissioner Rehn for all he has done for enlargement in the last five years, not only concerning Turkey but - also close to my heart - the Western Balkans. I look forward to welcoming him soon in his new portfolio.
Madam President, I join those who said that a democratic opening has enabled the kind of progress we have not seen in some years and generated development where, some years ago, we thought this would be impossible.
I also join those who said that it is very important that those democratic openings and reforms go on and are reinforced. I would also add that we have to look at how reforms are actually implemented - not just written down on paper in law, but how they are implemented in the field.
Since we apparently all agree that it is very good that there are reforms, we also need to support those reforms. This does not work if we just demand reforms but then say there is still no chance for Turkey to have a fair accession process. If we want to have reforms, we need to show that introducing reforms will actually lead to some success and will lead to a fair accession process, with the aim of this accession process being accession by its nature.
In this regard, it is highly regrettable that, at the very moment that he took over the Presidency, Mr Zapatero watered down considerably his earlier commitment to a fair accession process.
Since we as the EU have made this commitment, I think we have to stick to it: we have to be reliable in our foreign policy. So I would like to know if the representative of the Presidency could clarify here how, if Zapatero still sticks to his commitment, you will also try to implement this in the Council with other members who are rather sceptical.
(CS) I am speaking from the position of someone who supports Turkey's membership of the European Union as a fully-fledged member, and not as a substitute or a kind of privileged partner; and I would like to add a few critical words levelled at our own ranks. We perceive Turkey from the position of an organisation which has promised that country full membership of the European Union but which, at the same time, is unable to guarantee that if it does meet all the conditions we are demanding from it, it will really achieve full membership.
The position of the European Parliament in this matter is clear. The institution has expressed its clear-cut approval; the stance of the European Commission is also clear and, in this respect, I can only join in praising Commissioner Rehn for his objectivity and for the great job he has done in this cause over the past five years. The position of the European Council is not that clear, because there are still governments of some Member States that simply refuse to make it quite clear that as long as Turkey meets all the conditions we require of it, it can become a fully-fledged member of the European Union. In this case, we are involved in double dealing and becoming untrustworthy; and we can hardly ask for something from someone to whom we are unable to guarantee that we will meet our own promises.
Secondly, Turkish democracy is simply quite specific in its own right. While we justifiably urge that country to bring its standards closer to European standards, while we justifiably call, for example, for the role of its army to be limited, we should also realise what this is going to mean and what impact this is going to have on the structure of Turkish society and on the entire nature of Turkish democracy. I am afraid that our mechanical evaluation of the criteria for democratisation could eventually do more harm than good, and I would advocate more sensitivity, more responsiveness, and more empathy for Turkey in this matter.
(DA) Commissioner Rehn, in my headphones, you were translated as saying that the journey is just as important as the destination. I have to say that I completely disagree with that. Only that part of the journey that leads towards a democratic Turkey can be supported. In contrast, we must speak out against any part of the journey that leads in the wrong direction. Words must also be accompanied by action. I would like to know how long the Commission will accept part of the EU's accession support to Turkey being used to reward the political allies of the governing party while ethnic and religious minorities are discriminated against, as a recent investigation has shown. The EU should do something about it!
I was at the DTP's headquarters on 29 December when the police came to arrest Ahmet Türk - but where was the Commission and where was the Council? Will the Commission and the Council undertake to attend legal proceedings and stand up for human rights?
Finally, a question concerning the mayor of Diyarbakir, Mr Baydemir, who the Turkish authorities have prevented from coming to this Parliament: is a protest going to be lodged with Turkey about this?
Madam President, Turkey holds elections but is not a democracy in the accepted Western sense. Political parties can be banned; there is corruption in the legal system; there are abuses of human rights; freedom of speech and association do not exist in the same way that they do in countries like Britain or most other European states.
There is continuing persecution of a tiny Christian minority, which is - sadly - a growing feature of most Islamic countries.
The reforms of Kemal Ataturk in the 1920s were to be applauded, as they sought to leave behind the antiquities of the Ottoman Empire and the worst of the Dark Age Islamic practices and to take Turkey forward into the 20th century.
Even those achievements are now under threat as the worldwide ideological Islamic fundamentalist movement gains power, funded as it is by countries such as Saudi Arabia - courtesy of Western oil revenues - and ably assisted by the supine surrender of western civilisation.
This debate, of course, is just another small step on the road to allowing Turkey to join the European Union. Turkish entry to the European Union is enthusiastically supported by the British Conservative, Labour and Liberal Democratic parties. They look forward to welcoming the hundreds of thousands, or even millions, of Turkish immigrants who will come to Britain if Turkey joins the EU.
And just imagine if Turkey joins the European Union and uses such common legal procedures as the European Arrest Warrant. British voters should imagine their potential free trip on the Turkish Midnight Express courtesy of the Lib Dems, Labour and Tories, and vote accordingly.
Sadly, Turkey wants to join the European Union because they will have their hands out in the hope of having them filled with lots of European taxpayers' money in subsidies, and they see the opportunity of offloading millions of their poor and unemployed excess population by exporting them to Western countries like Britain, where they will either work for low wages or go on the benefits system.
This is hardly a positive vision for a proud nation. I wish the Turks well and hope they achieve real democracy in time, but I also hope they will take the advice of the UK Independence Party not to join the European Union but to preserve their freedom and independence.
Madam President, I wish to start by welcoming the statements by the Commission and the Council and to thank, congratulate and salute Commissioner Olli Rehn for his personal commitment to the membership of Turkey in the European Union.
EU-Turkey relations go back a long way and are mutually beneficial. Like other candidate countries, of course, Turkey also has to comply with the principles of democracy, freedom and human rights and to adopt its legislative system to the acquis communautaire. I would like to join my colleagues who have welcomed the progress made by Turkey so far, but also to recognise that a number of hindrances remain on Turkey's road to accession: freedom of expression and the rights of the Kurdish minority, described by colleagues, are examples.
I wish also to express my concern in relation to the decision by the Turkish Constitutional Court to close the Democratic Society Party and to ban a number of its democratically elected representatives, but this should not be a reason to delay the accession negotiations with Turkey. The European perspective is a driving force for democratic reforms. The lack of our commitment would send a negative signal to the Turkish people. Our uncertainty has a cost. It could undermine the democratic process under way. EU policy should never be driven by fear. We Europeans should support the reforms. They will take time, they will be complex and there will be setbacks, but we should never waver on the Copenhagen criteria. We should never waver on our commitment to Turkey's membership. There has to be a clear light at the end of the tunnel.
That is why I call on Turkey to continue its process of democratic reforms. I think we should pledge to support them on this path.
(EL) Mr President, we supported the accession prospects of Turkey, in the hope that it would contribute primarily to comprehensive democratic reform. The results several years later are, unfortunately, very poor. Reforms have ground to a halt and those implemented are basically dead letter. Even progress in resolving the Kurdish question, which generated a great deal of hope, appears to have stopped.
In order to accede to the Union, Turkey must demonstrate its real respect for human rights, minority rights, religious freedoms and political parties and their democratically elected representatives. The European Parliament has welcomed the democratic opening announced by the Turkish Government. However, repression of freedom of expression and the arrests of thousands of citizens and dozens of political representatives are unacceptable and destroy the credibility of any statements about continuing reforms.
Moreover, the main component of democracy is the complete division between the political and military authority. We cannot have a candidate country in which the army, even after so many years, is not subject to full political control.
Turkey's European prospects are and must be our commitment, provided that it undertakes to promote the principles and objects of the Union in practice.
(NL) Madam President, Turkey must be treated fairly. This means that the European Union must also take an honest look in the mirror. The Copenhagen criteria, with which everyone is familiar, are the important things here. These must be met. The accession process is an open-ended process, which was also stated when we opened accession negotiations. This means that the criteria are key; they will determine whether Turkey can proceed to accession. Democracy is vital, of course. This means that the EU must also make every effort to support democratisation in Turkey. It is very strange, then, to note that the pre-accession programme, the programme for pre-accession aid, is being poorly implemented. The Court of Auditors of the European Union has stated very clearly that too many priorities have been laid down, which means no priorities, and has pointed in particular to the aid for democratisation. I should like to hear the Commission's opinion on the Court of Auditors' criticism, and what it will do to ensure that pre-accession aid is properly organised.
Madam President, I am not exactly sure why we are having this debate at this particular time. Perhaps it is because it is three years since the death of Hrant Dink, and there are still serious questions still to be answered in relation to that crime.
I met Dink after the trial of Orhan Pamuk. Dink's death was, of course, a great tragedy, and as a friend of Turkey, I did not hesitate to point out the damage to Turkey's standing of restricting freedom of expression and being oversensitive about criticisms of the Turkish State. But, of course, it is in Turkey's interest to strengthen every aspect of her democracy.
I also support the idea of Turkey as a secular and united country that, for over 80 years, has looked to the West. I recognise the need for a strong Turkish army, and I recognise also the key geostrategic importance of Turkey. It is for these reasons that I believe we should be very supportive of Turkey and not seek constantly to find ways of criticising her and sniping at her.
Of course, banning political parties is generally a bad idea, although there are exceptions to that rule. We all recognise that terrorist organisations have political fronts and it is a fine judgment whether more damage is done by leaving a front alone or closing it down. Of course, the PKK has its political fronts.
I will just say a word about the PKK, because it continues with its terrorist activities. What is clear is that the PKK continues not only as a terrorist organisation but also with its criminal networks, which extend beyond Turkey throughout Europe. The PKK is like a mafia, with a structure carrying out criminal activity, raising funds and bolstering support. It is involved in every aspect of organised crime: tax evasion, counterfeiting money, trafficking of human beings - and the narcotics trade, of course, is one of its key sources of funding. It just seems to me that we ought to be concentrating on doing more to overcome problems such as that in our own countries and helping the Turks in that way, rather than constantly sniping at them and criticising them.
(DE) Madam President, I would like once again to point out that the Kurdish Democratic Society Party ban means that a total of 27 Kurdish parties have been banned by the Turkish Government in recent years. Since the ban - we have only just heard about this - more than a thousand people have been arrested. I think that, in a country in which parties are routinely banned, it is no longer possible to talk of democracy. The prohibition of 27 Kurdish parties almost constitutes an attempt to be included in the Guinness Book of Records.
It is not only about the minorities in Turkey - and this is something that I would also like to mention again at this point. There is currently a strike being held by tobacco workers at the firm Tekel that is very intense and is now escalating. Several thousand workers went on hunger strike today in order to enforce their rights. They feel they have been severely oppressed by the Turkish Government and the Turkish authorities. This aspect must be taken into account, because the protection of the rights of workers and trade unions is an integral part of democracy. The trade unions, but also the minorities, in Turkey are awaiting a clear and unambiguous opinion from this House.
(FI) Madam President, Commissioner Rehn, you held a very challenging portfolio in the previous Commission, and this new role of yours cannot be very easy either.
Turkey's democratic development has recently suffered setbacks, and the Kurdish position is not the only worrying factor. The status of children and women needs improving, especially in rural areas. Turkey has been slow over the years to protect the rights of religious minorities, such as the Alawites and Christians.
The position of the Patriarchate has already been mentioned here. Orthodox believers have suffered discrimination and there are probably now only around 3 000 of them in Turkey. It is a totally incomprehensible law that says that Orthodox priests, bishops and patriarchs must be Turkish citizens. A patriarch is the head of a worldwide church, so he, of course, may be elected from any member church. Similarly, there must be a guarantee of the protection of church property, and property that has been seized illegally must be returned. A list of names has been compiled here in this House with a position in writing adopted in favour of opening the clerical Seminary of Halki. The last person to appeal to have the Halki Seminary opened was President Barack Obama.
If Turkey were to safeguard the human rights of the Christian minority in this way, it would set an excellent example to the other Muslim nations, encouraging them too to guarantee exactly the same rights for Christians as Christian countries do for their Muslim minorities.
Commissioner, we often ask here whether Turkey is ready to join the EU. I believe that the EU should honestly ask itself whether it is actually ready to accept Turkey as a member. You also said that the journey is as important as the destination. We have to remember that Turkey's democratic development is not as important for the EU as it is for Turkey's own citizens. That is why it is worth continuing on this journey, even if we do not agree on the destination.
(NL) Madam President, the Turkish Government has launched the democratic initiative to democratise the country and improve Kurdish cultural rights. This was a courageous step forward. Banning political parties is a large step back, however. A democratic state based on the rule of law must always allow discussion to take place democratically, with all citizens able to make their voices heard. The ban on the Democratic Society Party (DTP) is not conducive to the success of this democratic initiative. Eighteen months ago, the governing Justice and Development Party (AKP) narrowly escaped the same fate. I expect Turkey to amend its constitution as soon as possible in compliance with the criteria drawn up by the Venice Commission, to preclude the banning of political parties. All parties must be involved in this; after all, the same fate could befall them. In addition, a party system that results in better representation of the Turkish population must be introduced. This can be done by drastically reducing the 10% electoral threshold. The use of party bans as a stake in a political game must be prevented. Turkey will have to work towards this, with Europe's support, immediately and without delay. It remains for me to thank Commissioner Rehn for his tremendous cooperation. I wish him every success with his new portfolio.
(SV) Enlargement has enabled the EU to bolster basic values such as democracy and human rights on our continent and put the conditions in place for the rule of law based on independent courts and legal authorities with a functioning market democracy - a stable and peaceful Europe.
This development must continue. That is why Turkey should be welcomed into the EU fold. Far too many in Parliament and among EU governments are trying to wriggle out of the promises given to Turkey as a candidate country. That is dishonourable and creates uncertainty not just in Turkey, but also in other candidate countries. Naturally, Turkey cannot join the EU until all the criteria are met. The EU must set strict criteria but, at the same time, support the country so that it can in fact meet these criteria.
As has been mentioned, some progress has been made in Turkey; regrettably, however, the situation is far from unambiguous. There are still major shortcomings. The decision by the Constitutional Court to ban the largest Kurdish party is, of course, quite unacceptable and also blocks membership.
May I also take up another matter connected with Turkish membership. I believe that my fellow Member from Denmark has already touched upon this. Last week, Radio Sweden reported on an audit that had revealed major shortcomings in how EU funds are used in Turkey. The money is not getting to those who need it most. There has also been criticism of poor follow-up and the fact that the rural population - minorities such as Kurds and Assyrians - are not sharing in the EU's aid. Women have also been treated unfairly. The rules for applying for project funding are complex and difficult to understand. My fellow Member, Mr Färm, and I have asked Mr Rehn to get to the bottom of this during his final days as Commissioner for Enlargement. We expect a rapid response. Finally, I would like to thank Mr Rehn for his excellent work as Commissioner for Enlargement and wish him good luck in his new post.
(NL) Madam President, the democratic opening announced by the Turkish Government has degenerated into a democratic negation. The ban on the Democratic Society Party (DTP) has destroyed, and thus negated, the Kurdish people's freedom of expression, of association and of political participation for the umpteenth time. The lack of democracy, the prominent role of both army and police, the very high electoral threshold of 10%, the failure to reform both the constitution and the law on political parties, the persecution and imprisonment of Kurdish politicians and militants; all the signs are that Ankara is clearly unable to deal with minority rights in a mature way. Every time Turkey opens a door to democratisation, it slams another door shut. It makes me wonder whether this can still be called a democratic opening. I should like the Commissioner to give his opinion on this, and to tell us whether he is prepared to work with the Turkish Government to draw up a specific timetable for carrying out a number of crucial reforms in accordance with European standards.
(EL) Mr President, Mr López Garrido, Commissioner, your statements this evening have given me the impression that you are happy to gloss over the fact that the most recent decision by the Turkish Constitutional Court to put the pro-Kurdish party outside the law was taken a few hours before the decisions by the General Affairs Council and the decision by the summit, which essentially give the green light for Turkey to head straight for Europe, at a time when it is a country which violates human and democratic rights, fails to comply with international law and refuses to recognise the Republic of Cyprus. Have you not come to the conclusion that, instead of bringing Turkey to its senses, this constant indulgence is making it bolder? It is a fact that the Turkish constitution creates political destabilisation, does not guarantee religious and political freedoms and provides an alibi for interventions by the state.
The question is: what measures will you take to protect the rights of Kurdish citizens? And, even more importantly: are we, at long last, going to demand fundamental constitutional reform to provide an institutional framework which will guarantee these freedoms and make the Turkish State respect all rights which are the criteria for a country to proceed along the road towards accession?
(PL) Madam President, the promise of membership in the European Union was, for a long time, a driving force for democratic change in Turkey. However, after 2005, Turkish support for accession to the Union fell from 70% to barely 42%. In this situation, therefore, the further democratisation of Turkey does, indeed, require better cooperation with the European Union.
Much has been achieved in Turkey - my fellow Members have spoken about this here - and that deserves our recognition, but there are still areas which we should examine with particular care. There is the question, which has already been mentioned, of freedom of the press and the question of the freedom of electronic media. The OSCE reports, for example, that Turkey is blocking 3 700 Internet sites. Another important matter is the ability of women to participate in public life. The Turkish constitution bans women in traditional headscarves from entering university, while such scarves are worn by as many as 70% of women. This battle between secularism and democracy is a real challenge in Turkey.
I would also like to mention the Kurds, and namely to recognise them as a national minority. The solutions proposed by the Turkish Government are not satisfactory. It is true they have started to recognise the Kurds' language, but the Turkish constitution still contains Article 42, which bans the teaching of Kurdish as a mother tongue in educational establishments.
It is important to develop cooperation continuously, both with the parliament and the government, but also to support non-governmental organisations, social initiatives and local government partnerships in Turkey. We must increase cooperation between institutions, but we should remember that, especially when we speak about the development of democracy, it is actually relations between ordinary citizens which change the world.
Madam President, regrettably I share the views of others that the action by the Constitutional Court to ban the DTP can only be viewed as a regressive step in Turkey's democratisation efforts, despite the very strong progress that is being made with recent democratic initiatives.
The law banning the DTP has been used - as has been said - since 1982 to ban some 27 parties but, of course, political parties are an expression of the will of the people. They are the lifeblood of any democracy, and it is time that legal reforms were introduced to end the banning of political parties.
On the other hand, all political parties and candidates seeking elected office in democracies must respect the basic principles of democracy and the rule of law, and must commit to pursuing political objectives through exclusively peaceful means. Growing up in Northern Ireland, I saw too many people maimed and murdered in the pursuit of political goals. In a democracy, politics must be conducted through the ballot box, not with bullets and bombs.
So, like others, I appeal to the Turkish Prime Minister and government to ensure the rule of democracy is established, to reform the constitution, and to ensure that this action does not derail Turkey's progress towards EU membership, which I, and my political party and government, are proud to support.
(EL) Mr President, the conflict between supporters of the integration of Turkey and those favouring a special relationship between Turkey and the European Union illustrates the imperialist infighting within the European Union and the competition with the USA and other major powers.
The progress reports on Turkey presented to the European Parliament are the result of the balances between these forces. They have nothing to do with the savage exploitation, repression and persecution suffered by workers in Turkey. Trade unionists are prosecuted and sentenced in sham trials. Political assassinations and violence by the prosecuting authorities continue. Political parties are being abolished purely and simply because they express the wishes of the Kurdish population. Elected representatives are being persecuted and jailed en masse. Turkey continues to deny fundamental rights to Kurds and other minorities. It is illegally occupying 40% of the Republic of Cyprus and scuppering every solution to the problem. It is threatening Greece with casus belli and putting forward territorial claims.
Despite all this, the European Union congratulates Turkey because that is what is required by NATO and the European multinationals investing in the Nabucco pipeline and their economic and geostrategic ambitions for this country and the Middle East in general.
(PL) Madam President, I support membership of the European Union for Turkey, but would like to condemn the decision made in December by the Turkish Constitutional Court to ban the DTP. The decision was justified by the party's alleged links with the terrorist PKK organisation. I know we are living in days when security is paramount; however, citizens' freedoms should not suffer because of this. As we know, the party has been representing Kurdish interests in the Turkish Parliament since 2007. Although it did this in a symbolic way with 20 members, it has, in recent years, been an important testimony to the process of regulating the Kurdish question which has begun in Turkey. The presence of the DTP in parliament did not constitute a danger in any way, but it was one of the conditions necessary for political stability. However, I do not think we should talk about destabilisation, because the conflict with the Kurds is an old one, and at no stage has it really ever shaken Turkey. I did not think this would happen now, and do not suppose it will happen.
The government has made many good gestures in the past, and it is hard to speak of an anti-Kurdish campaign. Nevertheless, the Turko-Kurdish peace process has suffered a severe set back. The ban on the activities of the party is a typical political ploy. The judgment not only sets back Turko-Kurdish relations by many years, but is also a step backwards for the entire process of democratisation.
(ES) I would also like to elaborate on the contradictory situation in which we find ourselves today, continually supporting the process of Turkey's membership, because we need Turkey in the European Union for many reasons. Today we find ourselves in a contradictory situation, since, only a few weeks ago, the European Parliament was showing support for and satisfaction at the steps achieved with regard to the relationship between Turkey and the Kurdish community and now we find that we are surprised at the ban on the main Kurdish party in Turkey, which, of course, raises serious questions once more.
In that sense, I would, of course, urge this Parliament and the European Union, and I would ask the Commission, to resume or revive still further their efforts to revisit the areas required for membership where we have seen steps forward, in aspects relative, for example, to the need for consensus between political parties and that, of course, this should lead to a call to the Turkish Government to satisfactorily resolve the situation that the Kurdish political party, the DTP, finds itself in.
(RO) I am a firm advocate of Turkey's accession to the European Union. I agree with the strong views expressed in this House regarding the need for Turkey to respect human rights. However, I would express the hope that the same firm stance will also be used to support the efforts which Turkey is making to join the European Union.
I welcome the Spanish Presidency's position regarding the desire to continue opening negotiating chapters with Turkey.
I would like to tell you that I visited Turkey last year as a member of the Delegation to the EU-Turkey Joint Parliamentary Committee, which came 20 years after my previous visit there, and the progress that has been made by Turkish society is impressive.
(EL) Madam President, the years of violence and terrorism in Turkey do not appear to have come to an end. Kurds, Alevi, non-Muslim minorities, trade unionists, the Ecumenical Patriarchate, Armenians, Cypriots, prisoners, local authorities, homosexuals, women, Kurdish political parties and the mass media have a great deal to say when they dare to break their silence.
Despite the reforms and the progress made in Turkey, numerous laws are not applied. The dark side and violations of human rights are very real when it comes to freedom of the press, sexual equality, freedom of expression and minority rights It is for precisely this reason that the European Court of Human Rights has condemned Turkey following complaints by Turkish citizens and minorities for violation of the right to life, inhumane and degrading treatment and a whole series of other violations.
I believe that the European Union can play a catalytic role in the democratisation of Turkey by demanding full application of the European acquis without derogations, without self-seeking calculations and without applying a policy of double standards. By buttering Turkey up and opening chapters, Mr Rehn, you are not contributing to the democratisation of Turkey; you are contributing towards its continuing unaccountability and political amorality.
(PL) Madam President, despite the progress made by Turkey on the road to accession, much is still to be desired as far as the process of democratisation of that country is concerned. In a resolution adopted by the European Parliament last year, concern was expressed over the situation prevailing in Turkey concerning freedom of speech, as well as regret caused by limited progress in the area of freedom of religion. Parliament insisted then, and still insists, that the Turkish Government establish legal frameworks, in accordance with the European Convention for the Protection of Human Rights, which will allow non-Muslim religious groups and Alevis to function without unnecessary restrictions.
Straight after the adoption in December 2009 of the resolution I mentioned, the anxiety of the Union was aroused by a decision made by the Turkish Constitutional Court to ban the DTP or Democratic Society Party, which had 21 Members in the Turkish Parliament. The pretext for banning the party was links it is alleged to have with the Kurdish PKK.
(DE) Madam President, the ruling by the Turkish Constitutional Court that prohibits the pro-Kurdish party for being in violation of the constitution is a clear sign that Turkish domestic policy does not approximate to democracy as we Europeans understand it. It also clearly gives the lie to the very heavily sugar-coated status report of the Ahtisaari Commission.
Although Istanbul traditionally has an enlightened, Europe-orientated, educated population, this fact and the doubtless excellent events associated with Istanbul as the Capital of Culture in 2010, are not, unfortunately, representative of the country as a whole. We therefore need to face up to reality. Anyone who prohibits the political parties of minorities for being in violation of the constitution is not in tune with European values. This constant chopping and changing is also incomprehensible, as this will surely not gain us a good reputation or make a good impression on our Turkish partners in dialogue.
Therefore, stop the negotiations! Please also stop these pre-accession payments, because anyone who wants moral values to be paid for will surely not allow themselves to be persuaded by such payments.
(SK) Democracy is dependent on conditions that it cannot create on its own. This applies equally to our Member States and the democracy in Turkey. Although there are several problematic issues, I will only mention one of them.
While freedom of cult is respected in the Republic of Turkey, there has not been much progress in religious freedom in recent years. The freedom of worship is formally recognised, but in reality, it is restricted, for instance, with respect to the choice of place of worship. I regret that the EU fails to approach this issue thoroughly. In the most recent progress report, extending to one hundred and eighty pages, this problem is mentioned only on two of them. There is no mention there of the strong restrictions on the autonomous administration of religious communities, not only at the administrative and economic level, but also at the pastoral and clerical level.
Since the Council of European Bishops' conferences has been saying for quite some time that religious freedom is continuously being breached in Turkey, the European Union should consistently insist on respect for human rights in the context of religious freedom.
(DE) Madam President, ladies and gentlemen, Turkey is, of course, an emotional topic, that is quite clear. There is one thing that we should, of course, always take into account in this context, and this has been mentioned several times today, namely that, although the prohibition of the party is totally unacceptable, it was not pronounced by the government, but by the judicial system. We need to draw a distinction here in order to be fair and honest.
However, that was not what I wanted to say. As Europeans, we must ask ourselves where we actually want to go. If, as a global player, we want to pass on not only economic - and as a Social Democrat I would like to emphasise this - but also political values, not only in Europe but also beyond European borders out into the world, then for this, ultimately, we need Turkey. It will also give us the opportunity to be firm and clear in our dealings with Turkey, which is exactly what is required. Only then will we succeed in setting a democratisation process in motion in order to succeed in our overall purpose.
The Council will act in relation to the issue which we will call the European Union/Turkey relationship, with a view to the accession process, in the following way:
In the first place, we believe that we need to maintain the European perspective for Turkey. We understand that, if one day Turkey enters the European Union, it will make the Union stronger, not weaker. Therefore, that process will be of benefit to both interests.
Secondly, negotiation. As Mr Obiols pointed out, negotiation is an unquestionable weapon for moving forward in that process and for advancing internal reforms in Turkey. That has been irrefutably demonstrated. Negotiation is a strategic element and should be upheld as outlined by Commissioner Olli Rehn in his speech.
Thirdly, a very clear message to Turkey. We must be very clear with Turkey. This has been advocated, not just by Mrs Oomen-Ruijten, the author of this motion for a resolution, which seems to me a very broad, very thorough, detailed proposal, an excellent basis to work on, I think, but by many of the participants here this evening: Mrs Corazza, Mrs Ludford, Mrs Keller, Mr Zahradil, many others have advocated sending a clear message to Turkey.
Turkey is a country which, if it meets the Copenhagen criteria, will be able to enter the Union and must enter the European Union.
However, at the moment, Turkey is not meeting them and, in that regard, there are two essential factors, democracy and human rights, which are central to the analysis of Turkey's possible future membership of the European Union. With regard to human rights, some of them, specific dimensions of them, are fundamental to the definition of a democracy which meets the requirements, called the Copenhagen criteria.
In matters of justice, in matters of equality between men and women, the matter of torture and mistreatment, freedom of expression, respect for minorities and pluralism, all these are elements to be borne in mind. In all of those, it has been shown here that we can see undoubted advances and in all of them, we also see inadequacies or even backward steps. That outlines the situation. It depends on how you see it. The glass can be half full or half empty. I think, therefore, that those are the fundamental elements to focus on in the relationship between the European Union and Turkey.
I think that the process of moving towards the rapprochement of Turkey and the European Union is possible; it is a feasible process. For this reason, that process is open and Turkey has the status of a candidate country. It is a necessary process which must, naturally, progress as fast as possible. The role of the European Parliament in that process is absolutely vital. It must play an essential role in the development, analysis, evaluation and consolidation of that process which we all want to see move as quickly as possible.
Member of the Commission. - Madam President, I am glad to say my last word on Turkey.
I want to thank you for a very substantive and responsible debate this evening. Actually, I said my farewell concerning Turkey to you already in December or November. I will not repeat it now. I hope that I do not have to say any further farewells as regards Turkey in this Chamber and that we can move on and start tackling the major economic and other challenges of the European Union.
I also want to use this opportunity to thank the Spanish Presidency and Spanish Prime Minister Zapatero for launching the Alliance of Civilisations, which is a very important initiative, and I can say that I am a volunteer to join that alliance. It is very important also for EU-Turkey relations.
Today's debate has focused largely on the party closure and rightly so. It is very important that Turkey reform its legislation and the whole constitutional legal framework of political parties in line with the recommendations of the Venice Commission.
Mr van Baalen and Mr Schmidt raised the issue of the Court of Auditors' recent report on Turkey. I can say that our conclusion in the Commission, in DG Enlargement, concurs with the report and its conclusions concerning how to make our financial assistance more strategic, multiannual and more clearly linked to the needs stemming from the political reform agenda in our countries, in this case, in Turkey.
Work is now under way to this end, including a completely new orientation for preparing our planning documents on a multiannual basis and moving from project- to sector-based programming. This new approach also comprises a stronger emphasis on sectoral strategies being developed by the beneficiary countries themselves, which ultimately should ease joint identification of policy priorities between the Commission and the Turkish authorities.
I will be glad to provide you with a longer and deeper written response on this matter if you send me a letter shortly so that I can still do it during the term of the present Commission.
I think it is important, apart from party closures, to discuss the democratic transformation more broadly. That is what you have done this evening and I just want to make three points briefly, which, in my view, are the most important next steps.
We have seen tremendous democratic transformation in Turkey in the past five years. It is a very different country today compared to what it was, say, five years ago. But, of course, the glass is not yet full, and there are many important reforms that still need to be implemented in Turkey.
The first and foremost of them concerns citizens' rights and fundamental freedoms. Turkey's record on freedom of expression is not in line with EU standards. Many authors and journalists are still facing prosecution and conviction for their work. It is now high time for Turkey to adopt the necessary legal reforms so that this problem will belong to Turkey's past and not to its future. That is fundamental for any open and democratic society and it is fundamental also to further discuss such sensitive issues as the Armenian issue, the Kurdish question or the Cyprus problem.
Secondly, the past year has seen important developments concerning civil/military relations. The ongoing Ergenekon investigation is crucial to the democratisation efforts in Turkey, and indeed, Turkish citizens deserve to see this investigation pursued to the end, and they rightfully expect all necessary precautions to be taken to ensure a fair trial for all defendants.
Thirdly, last but not least, genuine democracy cannot be achieved if half of the population - women - are grossly underrepresented in national and local politics. Turkish women's NGOs are relentless in their efforts to promote this agenda, as they should be, and we are their allies. The establishment of a specific Commission on Gender Equality is an important step which I hope will help greatly to enhance political representation of women at all levels in Turkish society.
To sum up, Turkey's EU accession process can be a long and sometimes winding road, but it is essential not to lose sight of the basic goal of the democratic transformation of the country. That is in the fundamental interests not only of Turkey but also of the European Union, and that is best achieved by being both fair and firm with Turkey at the same time, which maintains our credibility and the power of conditionality in driving reforms for fundamental freedoms in Turkey. In this major effort, I continue to count on your strong support. That is essential for this project to succeed in the end.
The debate is closed.
Written statements (Rule 149)
Madam President, the development report on Turkey drafted by the European Commission in 2009 identifies the implementation of constitutional reform as an important challenge in continuing the democratisation process. The report notes that, in spite of the people's clear support for the government and the large parliamentary majority, the advances made up to this point in implementing political and constitutional reform have not been sufficient, because the parties have not been able to find a common language. As in any other democratic country, the positions taken by the Turkish parties reflect the wishes of the electorate. It must not be forgotten that in a democratic society, the parties are, above all, accountable to their electorate, and in Turkey, the European Union must turn its attention to developments at grassroot level. We must be very cautious in merely taking a didactic approach in guiding Turkey's democratisation process. The successful implementation of the desired reforms requires the support of the public, for which a greater universal level of awareness is necessary, as well as a conception of the importance of and the reasons for the reforms. The top-down reforms that have been implemented will not lead to the desired result as long as there exists a feeling that they present a danger to Turkey's internal stability. The pressure on Turkey's government to accelerate reforms for which there is a lack of public support could, though unintentionally, lead to the flourishing of separatism or religious hostility. I hope that the Council and the Commission, together with the Turkish Government, make efforts towards implementing measures which allow the population of Turkey to be involved in the democratisation process considerably more than has been the case so far, in order to ensure that there is fertile ground for implementing the reforms necessary for accession on the basis of the Copenhagen criteria.
Pre-accession negotiations with a candidate country should be aimed at the given country's accession to the European Union. But in the case of Turkey the situation is much more complex. Pre-accession talks have been open since 3 October 2005. In addition to the country's accession itself, the talks should contribute to the promotion of democracy and freedom, and the preservation of civic and human rights in Turkey. Instead of issuing political declarations, this particular goal should be achieved through legislative changes as part of harmonisation with the legal system of the European Union but, first and foremost, through political and social practice stemming from the example set by the Member States. Arguments against accession based on the pattern 'European countries' versus 'Islamic countries' are incorrect and wrong. Turkey's historic affiliation with Europe is undeniable. As a matter of fact, Turkey is today a member of the Council of Europe and the Organisation for Security and Cooperation in Europe. There is no religious yardstick to evaluate a candidate country; on the contrary, freedom of confession is one of Europe's principal values. That is why the sole and decisive criteria for Turkey's accession to the European Union must be its compliance with the principles of the rule of law, legislative confirmation of civil and minority rights, and respect for all the Member States of the European Union.
It is good that the European Parliament is at least addressing the issue of the democratisation of Turkey. The Commission and the Council tend, in principle, to talk up the situation - as dramatic as it might be. They call it 'soft power'. However, where has this 'soft power' got us? It is quite clear that, since opening the accession negotiations, there have been considerably more backward steps than steps in the right direction in Turkey. Now there is yet another party ban. However, there is also the continuing massive restriction of civil freedoms, the oppression of religious minorities to the extent of attempting to expel or destroy them through bloodshed, curtailing their freedom of information and freedom of the press, attempting to annihilate the opposition press and the free trade unions, and the list goes on. 'Pacta sunt servanda' - that is always emphasised in connection with Turkey, and rightly so. However, this applies to Turkey, too! With its entry into the accession negotiations, Turkey entered into an agreement with the EU to comply with the Copenhagen criteria. If it continues to refuse to do so, it will have to ask itself whether it really wants to become part of Europe. The 'softies' in the Commission, the Council Presidency and the Council ought finally to act in a consistent manner instead of continually opening new negotiation chapters.